918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David GUARDINO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.UNITED STATES of America, Plaintiff-Appellee,v.David GUARDINO, Defendant-Appellant.
No. 90-6126, 90-6203.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This court entered an order on October 9, 1990, directing appellant to show cause why appeal no. 90-6203 should not be dismissed for lack of jurisdiction.  Appellant has responded.


2
A review of the documents before the court indicates that appellant filed a motion for reduction of sentence in district court no. CR-3-88-48 which was denied by order entered February 13, 1990.  On June 20, 1990, appellant filed a motion for reduction of sentence in no. CR-3-88-48 but such motion was treated as a 28 U.S.C. Sec. 2255 motion to vacate and docketed as district court no. CIV-3-90-544.  Such motion was denied in no. CIV-3-90-544 by order entered July 12, 1990.  Appellant's August 13, 1990, notice of appeal from the July 12, 1990, order denying his motion for reduction of sentence was filed in no. CIV-3-90-544 (appeal no. 90-6126).  On September 4, 1990, he filed a second notice of appeal from the July 12, 1990, order for reduction of sentence in no. CR-3-88-48 (appeal no. 90-6203).  No such order was entered in no. CR-3-88-48 because the motion for reduction of sentence was treated as a 28 U.S.C. Sec. 2255 motion and docketed as no. CIV-3-90-544.


3
It is ORDERED that appeal no. 90-6203 be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.  There was no order entered in no. CR-3-88-48.  The order appealed was entered in no. CIV-3-90-544 and the appeal from that decision has been filed as appeal no. 90-6126.